Citation Nr: 1734082	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.

3.  Entitlement to service connection for residuals of a stroke, to include as secondary to diabetes.

4.  Entitlement to service connection for eye disability, to include as secondary to diabetes.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a postal clerk from September 1963 to September 1967 in the U. S. Navy.  He received the Vietnam Service Medal with Bronze Star.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or Vietnam's inland waterways during the herbicide presumptive period and herbicide exposure may not be presumed. 

2.  Diabetes mellitus did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

3.  Erectile dysfunction did not manifest in service and is not otherwise attributable to service.

4.  A stroke did not manifest in service and is not otherwise attributable to service.

5.   An eye disability did not manifest in service and is not otherwise attributable to service.

6.  Hypertension did not manifest in service, or within one year of separation, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Erectile dysfunction was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3. A stroke was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  An eye disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2016, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain Social Security Records, any outstanding VA treatment records, readjudicate the claims, and issue a Supplemental Statement of the Case (SSOC).  These actions having been completed, the AOJ has substantially complied with the Board's remand instructions.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including diabetes and hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Specific laws and VA regulations determine when a veteran may be presumed to have been exposed to herbicides, including Agent Orange, and when that presumed exposure may have caused specific diseases.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to designated herbicide agents during such service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran who "served in the Republic of Vietnam," certain listed diseases, including diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Service in the Republic of Vietnam includes service in the landmass of Vietnam or the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The absence of service in Vietnam does not preclude a Veteran from alleging that he has diabetes mellitus that is related to designated herbicide exposure.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Diabetes

The Veteran seeks service connection for diabetes mellitus based on exposure to herbicides while on an aircraft carrier deployed to the Western Pacific during the Vietnam War.  Specifically, the Veteran contends that he was exposed to herbicide tainted mail and other items from Vietnam (such as mail bags) as part of his job as a postal clerk and was exposed to herbicide from planes, presumably either planes that carried herbicide or the planes carrying mail from Vietnam, and that, more generally, "the ship was exposed to agent orange."  See July 2014 statement in support of claim; February 2015 Notice of Disagreement.

The Veteran's service records show he was on the USS Franklin D. Roosevelt.  While the Veteran served on the USS Franklin D. Roosevelt, this ship operated in support of U.S. operations in Vietnam in 1966 and 1967.  However, the Veteran does not contend and his service personnel records, DD-214, and statements regarding herbicide exposure reflect that there is no evidence that the Veteran set foot in the landmass of Vietnam.  There is no indication that the USS Franklin D. Roosevelt anchored, docked, or moored in Vietnam.  An undated response from the Joint Services Records Research Center (JSRRC) representing the service department regarding the Veteran's Vietnam service indicates that there is no evidence to indicate U.S. Navy ships transported tactical herbicides or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the service department cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

The USS Franklin D. Roosevelt had service off the shores of Vietnam during the period in which the Veteran was stationed aboard.  However, service exclusively offshore on the open ocean is not considered service in the Republic of Vietnam for purposes of the presumptive provisions pertaining to exposure to herbicides.  Haas v. Peake, 525 F.3d 1168, 1192 (Fed. Cir. 2008).  Additionally, the USS Franklin D. Roosevelt is not listed as a vessel associated with exposure to herbicide agents.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (July 28, 2016).  

The Veteran did not report any signs or symptoms and was not treated for diabetes in service.  The Veteran's September 1967 separation examination did not show diabetes.  The endocrine system was normal and urinalysis was negative for sugar.  The Veteran signed below the following statement: "I certify that I have been informed of and understand the provisions of BUMED INSTRUCTIONS 6120.6B."  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990) (noting that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician").

The Veteran's diabetes mellitus was identified in or about 1994.  See January 2002 VA optometry consultation note (reporting non-insulin-dependent diabetes mellitus for eight years).  There are several notations reporting different dates for diabetes. However, the Board is accepting the earliest date of 1994, as it is most favorable to the Veteran.

The Veteran's contention regarding herbicide exposure from mail cannot support a finding that his diabetes was caused by herbicide exposure.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The Veteran's first contentions regarding herbicide tainted mail is insufficient for the Board to find herbicide exposure presumptively or directly occurred.  While it may be conceivable that the Veteran handled mail and other items from the mainland that may have been in contact with herbicides, this is not the same type of risk for which the presumption of herbicide exposure was created.  See, e.g., Haas v. Peake, 525 F.3d 1168, 1183 (Fed. Cir. 2008) ("[It is] conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam coast . . . for purposes of the presumption of exposure, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam.").  The Veteran did not report and was not in a position to know the location of mail bags prior to delivery to his ship or whether these bags were contaminated with the designated herbicide agents.  It is unlikely that any military mail facility in Vietnam processed mail in sprayed areas.  More importantly, his statements do not establish that there was actual exposure to herbicide.  In other words, the Veteran's lay statements do not allege he actually saw or had personal knowledge that the mail and other items he handled were in contact with herbicide agents, only that he believed exposure occured.

The Veteran's second contention is that he was exposed to herbicide carried by aircraft based on the USS Franklin D. Roosevelt.  The Joint Services Records Research Center (JSRRC) reviewed official documents, ship logs, and other sources and found that no evidence exists showing Navy ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  See JSRRC Report.  As a result, the JSRRC could not verify if the Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

The Veteran also submitted a document from the "Blue Water Navy Vietnam Veterans Association" entitled "The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin."  The authors identify themselves as Navy Vietnam veterans and cite various hypothetical pathways with citations, many to the advocacy organization's web site, but do not explore the distance and levels of concentration that would cause exposure to a mail clerk aboard an aircraft carrier at sea.  The article is generic, and does not address the specific facts of the Veteran's case, nor even the specific location and movements of the USS Franklin D. Roosevelt, on which the Veteran was stationed, and is therefore of limited probative weight.  Additionally, the JSRRC has indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Extrapolating from this, the claim of exposure to herbicides via aircraft that were in Vietnam generally is too attenuated to establish actual herbicide exposure.  The article essentially argues that a presumption of exposure is warranted.  Again, the Veteran has not established a factual foundation that would show actual exposure to herbicide agents.  Therefore, the Board finds this contention is not adequate for establishing exposure to herbicides.

The Board has also considered other theories.  Here, diabetes mellitus was not manifested during service or within one year of separation.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  Rather, at separation, the endocrine system was normal and urinalysis was negative for sugar.  In addition, there is no competent evidence of diabetes until many years post service.

At this time, there is no acceptable evidence of diabetes mellitus during service or within one year of separation.  There is no accepted proof of exposure to herbicide and no proof that the remote onset of diabetes mellitus is otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus.  

Erectile Dysfunction, Residuals of a Stroke, Eye Disability, and Hypertension

In addition to direct service connection, secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. 
§ 3.310(b).

The Veteran's claimed disorders arose between 1994 and 2011.  The Veteran's treatment for diabetic eye disease necessarily must have followed his diagnosis of diabetes in 1994.  The Veteran's medical records report a provisional diagnosis of erectile dysfunction in March 2003, with gradual onset for three years (i.e. since 2000).  The Veteran's medical records first reported hypertension ("unspecified essential hypertension") in April 1998.  The Veteran had a stroke in December 2011.  

The Veteran's diabetes, as discussed above, is not shown to be related to service in any way.  The Veteran's other health issues therefore cannot be secondary to a service-connected disability, as diabetes is not service-connected. 

The Board has also considered other theories of entitlement.  None of these health issues were manifested during service or, for hypertension, within one year of service.  At separation, the Veteran had a normal examination.  The Veteran did not mention any health issues to the physician upon separation and signed a statement to acknowledging that he had no major health problems.  In addition, there is no competent evidence of any of these disabilities until many years post service.

At this time, there is no acceptable evidence of the above health issues during service.  There is no accepted proof that the remote onset of these health issues occurred in, or, for hypertension, within one year of, service or are otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claim(s).  


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.

Service connection for residuals of a stroke is denied.



	(CONTINUED ON NEXT PAGE)

Service connection for eye disability is denied.

Service connection for hypertension is denied.




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

